UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7869



MARK PRESTON PIERCE,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-341)


Submitted:   April 3, 2003                 Decided:   April 29, 2003


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Preston Pierce, Appellant Pro Se.      Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Preston Pierce, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.    An appeal may not be taken from the final order

in a habeas corpus proceeding unless a circuit justice or judge

issues a certificate of appealability.    See 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2000); see Rose v. Lee, 252 F.3d 676, 683 (4th Cir.),

cert. denied, 534 U.S. 941 (2001).    We have independently reviewed

the record and conclude that Pierce has not made the requisite

showing.      See Miller-El v. Cockrell, 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability, dismiss the

appeal, and deny Pierce’s motions seeking in forma pauperis status

and leave to file a formal brief as moot.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2